UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-06103 Investors Cash Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:8/31 Date of reporting period:11/30/2012 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofNovember 30, 2012(Unaudited) DWS Variable NAV Money Fund Principal Amount ($) Value ($) Certificates of Deposit and Bank Notes 12.8% Banco del Estado de Chile, 0.3%, 2/8/2013 Bank of Tokyo-Mitsubishi UFJ Ltd., 0.33%, 12/4/2012 China Construction Bank Corp., 0.34%, 2/26/2013 Industrial & Commercial Bank of China, 0.28%, 12/19/2012 Skandinaviska Enskilda Banken AB, 0.26%, 2/25/2013 Total Certificates of Deposit and Bank Notes (Cost $2,299,000) Commercial Paper 48.8% Issued at Discount * Antalis U.S. Funding Corp., 144A, 0.23%, 12/4/2012 Autobahn Funding Co., LLC, 144A, 0.4%, 12/13/2012 Caisse des Depots et Consignations, 144A, 0.25%, 1/22/2013 Collateralized Commercial Paper Co., LLC, 0.26%, 12/19/2012 CPPIB Capital, Inc., 0.12%, 12/3/2012 Erste Abwicklungsanstalt: 0.5%, 4/18/2013 0.52%, 3/15/2013 General Electric Co., 0.18%, 12/14/2012 Gotham Funding Corp.: 144A, 0.2%, 12/12/2012 144A, 0.2%, 12/19/2012 Hannover Funding Co., LLC, 0.31%, 12/11/2012 Kells Funding LLC, 144A, 0.46%, 4/17/2013 Nordea North America, Inc., 0.21%, 1/14/2013 Regency Markets No. 1 LLC, 144A, 0.21%, 12/18/2012 SBAB Bank AB, 144A, 0.31%, 12/12/2012 Standard Chartered Bank, 0.28%, 12/11/2012 Straight-A Funding LLC, 144A, 0.18%, 1/2/2013 UOB Funding LLC, 0.205%, 2/19/2013 White Point Funding, Inc., 144A, 0.28%, 12/14/2012 Total Commercial Paper (Cost $8,733,021) Short-Term Notes 9.8% Bank of Nova Scotia, 0.28%, 8/9/2013 National Australia Bank Ltd., 0.289%, 8/13/2013 Rabobank Nederland NV, 144A, 0.458%, 1/22/2013 Westpac Banking Corp., 0.38%, 11/15/2013 Total Short-Term Notes (Cost $1,750,042) Municipal Investments 9.9% Harris County, TX, Cultural Education Facilities Finance Corp., Special Facilities Revenue, Texas Medical Center, Series B-2, 0.18% **, 9/1/2031, LOC: JPMorgan Chase & Co. Illinois, State Finance Authority Industrial Development Revenue, Fitzpatrick Brothers, Inc., 0.2% **, 4/1/2033, LOC: Northern Trust Co. Nuveen Premier Income Municipal Fund 2, Inc., Series 1-4895, 144A, AMT, 0.3% **, 5/5/2041, LIQ: Barclays Bank PLC Pennsylvania, State Economic Development Financing Authority Revenue, NHS-AVS LLC, 0.17% **, 12/1/2038, LOC: TD Bank NA Port Authority of New York & New Jersey, Series ZZ, 1.0%, 12/1/2012 Total Municipal Investments (Cost $1,770,000) Government & Agency Obligations 7.5% U.S. Treasury Obligations U.S. Treasury Bills: 0.13% *, 12/6/2012 0.177% *, 10/17/2013 U.S. Treasury Notes: 0.625%, 2/28/2013 1.375%, 1/15/2013 2.875%, 1/31/2013 Total Government & Agency Obligations (Cost $1,353,284) Repurchase Agreements 11.2% BNP Paribas, 0.24%, dated 11/30/2012, to be repurchased at $1,006,048 on 12/3/2012 (a) HSBC Securities, Inc., 0.23%, dated 11/30/2012, to be repurchased at $1,000,019 on 12/3/2012 (b) Total Repurchase Agreements (Cost $2,006,028) % of Net Assets Value ($) Total Investment Portfolio (Cost $17,911,375) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Annualized yield at time of purchase; not a coupon rate. ** Variable rate demand notes and variable rate demand preferred shares are securities whose interest rates are reset periodically at market levels.These securities are payable on demand and are shown at their current rates as of November 30, 2012. † The cost for federal income tax purposes was $17,911,375.At November 30, 2012, net unrealized appreciation for all securities based on tax cost was $905.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $1,085 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $180. (a) Collateralized by $939,155 Government National Mortgage Association, 3.5%, maturing on 8/20/2042 with a value of $1,026,149. (b) Collateralized by $934,818 Government National Mortgage Association, 3.5%, maturing on 7/15/2042 with a value of $1,020,652. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. AMT: Subject to alternative minimum tax. LIQ: Liquidity Facility LOC: Letter of Credit Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2012 in valuing the Fund's investments. Level 1 Level 2 Level 3 Total Assets Investment in Securities (c) $
